Title: To John Adams from William Thompson, 30 July 1789
From: Thompson, William
To: Adams, John



Sir
Boston July 30. 1789

I had the Honor of receiving your Letter of the fifteenth of this Month, and Submit to the force of your Reasons for having Regard, in the Disposal of Offices, to Men in Distress, whose merits and public Services have been considerable, and whose Misfortunes have been clearly occasioned, not by their own Fault, but by the Injustice and Impoticy of their Country,—before such as are in easy and independent Circumstances;—by supposing me to be within the later Description, you will percieve you have judged too favorably of my Circumstances, by favoring me with your Notice of a short State of them, which I now lay before you, in Confidence, to wit—I have about six Thousand Dollars in real Estate of my own and in Mortgages, and about two thousand dollars in Debts Effects and Cash,—but rather more than three fourths of all I am nominally worth, is in public Securities, chiefly in my own Name, for Money loaned early in the late Contest and before the End of it,—could I obtain the regular Payment of Interest on my Securities in Specie, I should have more than a Competency for myself and Family, which is become small, by the Death of all my Children, four hopeful Sons, whose Loss I greatly deplore,—and could indulge myself in the Luxury of affording some Assistance and Relief to a few Persons that are dear to me, to whom it would be very welcome,—but the Injustice and Impolicy of the Public, which seems also to have been imbibed and adopted by private Debtors, almost universally has produced such a Stagnation of Money and Credit, that I can niether dispose of my Real Estate, nor public Securities, nor obtain my Interest thereon, without excessive Loss, and have been, and am thereby prevented from engaging in Private Business to any Advantage, and my Expenses, tho frugal, exceed my Income, consequently I feel rather straitned, though I am not neccestious, nor perplexed, nor embarrassed in my Affairs—being thus situated, I can with the greater Facility engage in, and apply myself to any public Business, and the Default of the Public gives me some Claim for it, tho I own I have no Pretension to your Interest, which from your Letter I infer, is pre-engaged in favor of some Persons more particularly and personally known to You;—nevertheless I am very thankful to You, for being so candid and explicit, and thereby dispelling my Dream of Hope, and freeing me from Suspence; also for being pleased to refer me to the first Executive Magistrate, to whom I have since addressed my Request and taken the Freedom to mention that I was not alltogether unknown to You—for after an active Life, I find it irksome to be out of Employ—if nothing can be obtained at present, I shall acquiesce—perhaps some Door may open before long, and I flatter myself I shall not have your Negative, unless for Substantial Reasons
I must now ask your Forgiveness, for trespassing on your Time and Patience, so essentially requisite for the weighty Concerns you are called and amply Qualified to consider and decide—great Abilities like yours, ought to be brought into Exertion, and I heartily rejoice that yours are now employed and displayed, at the Head of the Legislature, because I believe it will greatly conduce to the Prosperity of our common Country, and from thence you will derive very great Pleasure, wherein I shall have a considerable Share, which I assure myself you will not deny me
With very great Respect, I have the honor to be / Sir / Your most obedient / and very humble Servant
Wm Thompson